SPECIAL OFFICER RETIREE MEDICAL PLAN

 

ARTICLE 1

Eligibility and Benefits

1.01

Purpose

. The purpose of the Special Officer Retiree Medical Plan ("Plan") is to provide
lifetime retiree medical benefits to eligible elected officers of Northrop
Grumman Corporation ("the Company") and their spouses.



1.02

Eligibility

. Eligibility for benefits under this Plan will be limited to those elected
officers of the Company listed in Exhibit A. Officers may be added or removed
from Exhibit A in accordance with the amendment provisions of the Plan.





(a)

An elected officer listed in Exhibit A is a "Participant" under the Plan.







(b)

A Participant will become an "Eligible Participant" under the Plan if he or she
has either five years of service as an elected officer or 30 years of total
service with the Company and its affiliates.







1.03

Benefits

. The Company will provide an Eligible Participant with a continuation of
medical benefits.







(a)

The benefits will be provided for the life of the Eligible Participant and the
life of his or her surviving spouse, if any. (The only spouse covered will be a
surviving spouse who is married to the Eligible Participant both at the time of
termination of employment with the Company and its affiliates and at the time of
the Eligible Participant's death.)







(b)

The benefits provided will be a continuation of the medical benefits the
Eligible Participant was eligible to receive from the Company as of December 31,
1998. In particular, the following will remain frozen as of that date:



 



(1)

Participant contributions



 



(2)

Copayments



 



(3)

Deductibles



 



(4)

Medical benefit coverage



 



(c)

Following the death of the Eligible Participant or his or her spouse, the
participant contributions, copayments and deductibles will be adjusted to what
they would have been for the Eligible Participant for individual coverage as of
December 31, 1998.







(d)

The benefits under the Plan will be coordinated with and paid secondary to any
benefits that the Eligible Participant or his or her spouse receives from
another plan of the Company or another employer or from Medicare. (For this
purpose, Medicare benefits are deemed to include any benefits the Eligible
Participant and his or her spouse would receive from Medicare if they made
proper application for benefits.)



 

ARTICLE 2

General Provisions



2.01

Amendment and Plan Termination

. The Company may amend or terminate the Plan with respect to any Participant
only with the consent of the Participant or, after the Participant's death, with
the consent of his or her spouse. Otherwise, the Company may amend the Plan at
any time.







2.02

Assignment of Benefits

. An Eligible Participant or surviving spouse may not, either voluntarily or
involuntarily, assign, anticipate, alienate, commute, sell, transfer, pledge or
encumber any benefits to which he or she is or may become entitled under the
Plan, nor may Plan benefits be subject to attachment or garnishment by any of
their creditors or to legal process.







2.03

Nonduplication of Benefits

. This Section applies if, despite Section 2.02, with respect to any Eligible
Participant (or his or her spouse), the Company is required to make payments
under this Plan to a person or entity other than the payees described in the
Plan. In such a case, any coverage due the Participant (or his or her spouse)
under the Plan will be reduced by the actuarial value of the coverage extended
or payments made to such other person or entity.







2.04

Funding

. Participants have the status of general unsecured creditors of the Company and
the Plan constitutes a mere promise by the Company to make benefit payments in
the future. Any funding of benefits under this Plan will be in the Company's
sole discretion.







2.05

Construction

. The Company shall have full discretionary authority to determine eligibility
and to construe and interpret the terms of the Plan, including the power to
remedy possible ambiguities, inconsistencies or omissions.







2.06

Governing Law

. This Plan shall be governed by the law of the State of California, except to
the extent superseded by federal law.







2.07

Actions By Company

. Any powers exercisable by the Company under the Plan shall be utilized by
written resolution adopted by the Board of Directors of the Company or its
delegate. The Board may, by written resolution, delegate any of the Company's
powers under the Plan and any such delegations may provide for subdelegations,
also by written resolution.



 

 

THIRD AMENDMENT TO THE

SPECIAL OFFICER RETIREE MEDICAL PLAN

Effective December 20, 2000, Exhibit A is amended to read as follows:

 

EXHIBIT A



Eligible Officer

Election Date

 

K. Kresa

01/01/90

 

R. Molleur

02/04/91

 

N. Gibbs

06/01/91

 

M. Elkin

05/20/92

 

J. Roche

05/20/92

 

R. Waugh

11/18/92

 

R. Helm

12/15/93

 

R. Crosby

06/15/94

 

H. Anderson

12/21/94

 

A. Myers

12/21/94

 

J. Mullan

02/17/99

 

J. M. Hateley

01/01/00

 

R. O'Brien

08/16/00

 

W. B. Terry

08/16/00

 

R. B. Spiker

12/20/00